          Case 1:20-cv-03611-JGK Document 73 Filed 06/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 1199SEIU UNITED HEALTHCARE
 WORKERS EAST,                                               No. 20-CV-3611 (JGK)

                        Petitioner,

                   -against-                                 NOTICE OF APPEARANCE

 PSC COMMUNITY SERVICES, NEW
 PARTNERS, INC. D/B/A PARTNERS IN CARE,
 et al.,

                        Respondents.




       PLEASE TAKE NOTICE that S. Tito Sinha, of TakeRoot Justice, who is admitted or

otherwise authorized to practice in this Court, hereby enters his appearance in this action on

behalf of proposed intervenors Mei Kum Chu, Sau King Chung, Qun Xiang Ling, Epifania

Hichez, Carmen Carrasco, Seferina Acosta, and Ramona de la Cruz.


Dated: New York, New York
      June 2, 2020

                                                             Respectfully submitted,

                                                             TAKEROOT JUSTICE

                                                             By: /s/ S. Tito Sinha
                                                             S. Tito Sinha
                                                             123 William Street, 16th Floor
                                                             New York, New York 10038
                                                             (646) 459-3032 (phone)
                                                             (212) 533-4598 (fax)
                                                             tsinha@takerootjustice.org
